Citation Nr: 1529883	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected right shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is left hand dominant; therefore, his right shoulder is his minor upper extremity. 

2.  The Veteran's right (minor) shoulder disability has been productive of limited and painful motion but without ankylosis, loss of head of humerus, nonunion of humerus, or fibrous union of humerus.  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran has been unemployable as a result of his service-connected disabilities.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5200-5203 (2014).

2.  The criteria for a TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran's claim for a higher rating for his right shoulder disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service treatment records have been obtained and considered.  VA treatment records dated through April 2015 have been associated with the claims file.  The Veteran has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran was afforded examinations in November 2013 and April 2015.  The examination reports are adequate to determine the severity of the Veteran's right shoulder disability as the examiners reviewed pertinent medical records, conducted appropriate evaluations of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's right shoulder symptoms.    See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim and his claim for entitlement to TDIU.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating and entitlement to TDIU.  In addition, the Veteran discussed the severity of his symptoms and stated that he received treatment from the VA.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Initial Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the evidence of record has revealed that the Veteran is left hand dominant; thus, the right shoulder is his minor shoulder for rating purposes.  See November 2013 and April 2015 VA examination reports, and May 2015 Board hearing transcript.    

Here, the Veteran is currently rated 30 percent for his right shoulder under diagnostic code 5201.  He contends that he is entitled to a rating in excess of 30 percent due to his limitation of motion and pain on movement.  

A 30 percent evaluation under diagnostic code 5201 is warranted when limitation of motion of the minor (right) arm is limited to 25 degrees from the side.  This is the highest schedular rating for limitation of motion of the minor arm.      

A rating in excess of 30 percent is warranted when there is evidence of ankylosis.  A 40 percent rating is assigned for unfavorable ankylosis with abduction limited to 25 degrees from the side.  DC 5200.  A rating in excess of 30 percent also applies where there is other impairment of the humerus, such as loss of head of humerus (flail shoulder), nonunion of humerus (false flail joint), or fibrous union of humerus.  

The Veteran contends that he can no longer play golf due to his right shoulder condition, that he cannot lift his right shoulder above his rib cage, that he cannot reach across his body, and that he cannot extend his arm without pain.  He testified that he receives cortisone shots and that he takes morphine for his pain.  Moreover, he stated that he has almost no motion in his right shoulder and that he believes he has ankylosis of the right shoulder.  See May 2015 Board hearing transcript.    

The Veteran's November 2013 VA examination report revealed that the Veteran reported flare-ups of pain and that he has difficulty lifting, pushing, and pulling.  He had flexion of the right shoulder to 30 degrees, abduction to 25 degrees, internal rotation to 5 degrees, and external rotation to 10 degrees.  The examiner noted that there was functional loss, to include less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The November 2013 VA examiner specifically stated that there was not ankylosis of the right shoulder joint.   

During the April 2015 VA examination report, the Veteran was unable to complete range of motion testing due to pain.  The examiner noted that the Veteran had less movement than normal.  However, he specifically stated that the Veteran did not have ankylosis of the right shoulder and did not have any conditions or impairments of the humerus, to include loss of head, malunion, nonunion, or fibrous union of the humerus.      

Although the Veteran's treatment records reveal complaints of pain, abnormal range of motion, and that the Veteran was fitted for a right shoulder sling, the treatment records are silent for a diagnosis of ankylosis or loss of head, nonunion, or fibrous union of the humerus.  See March and April 2014 VA treatment records.        

The Board highlights that the Court, citing Dorland's Illustrated Medical Dictionary, has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Board acknowledges the Veteran's limitation of motion of the right shoulder and his contentions of functional loss due to limited and painful movement.  The Board additionally acknowledges the Veteran's contention that his right shoulder is ankylosed.  However, the medical evidence of record does not include a diagnosis of ankylosis of the right shoulder.  The November 2013 and April 2015 VA examination reports specifically conclude that the Veteran's right shoulder is not ankylosed.  Moreover, the medical evidence of record is silent for loss of head of humerus, nonunion of humerus, or fibrous union of the humerus.  

As such, the preponderance of the evidence is against a finding of a rating in excess of 30 percent for right (minor) shoulder disability.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 40 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to the degree required for a higher rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board acknowledges the Veteran's lay statements that he cannot lift his right shoulder above his rib cage, that he cannot reach across his body, and that he cannot extend his arm without pain.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set forth in the record.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.    

Although the Board in this decision finds that the Veteran is entitled to TDIU due to the impact of his service-connected disabilities, review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability and referral for consideration of extraschedular rating is not warranted. 

Entitlement to TDIU 

Initially, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU arose with the Veteran's initial rating claim for right shoulder disability.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Veteran is currently in receipt of service connection for a right shoulder disability (30 percent), left hand disability (20 percent), and a left wrist disability (10 percent).  In light of the bilateral factor, the Veteran's combined rating is 60 percent.  Pursuant to 38 C.F.R § 4.16(a)(3), disabilities affecting a single body system, e.g. orthopedic, are considered as one disability.  As such, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal.  

The Board further notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran contends that he last worked full-time in 2004 and that he became too disabled to work in 2012 due to his right shoulder, left wrist, and left hand disabilities.  See March 2014 VA Form 21-8940.  

During the May 2015 hearing, the Veteran testified that he previously worked as a golf instructor and in retail sales.  He stated that his service-connected disabilities prevent him from engaging in physical activity.  Moreover, he testified that he is prescribed morphine and hydrocone for his right shoulder disability.  This medication makes him drowsy and impacts his ability to concentrate, thus impacting his ability to work.  Moreover, he stated that his right shoulder disability, left wrist disability, and left hand disability impacts his ability to perform sedentary work since he has difficulty reaching for a phone and using a keyboard.      

A November 2013 examiner noted that the Veteran's right shoulder disability impacted his ability to work as it limited his ability to raise his arms above his elbows.  The examination report also noted that the Veteran was limited in his ability to lift, push, pull, and carry items.  The examination report also noted that the Veteran's left wrist impacted his ability to work as it limited his ability to push, pull, lift, and carry items.  Although the February 2015 examiner noted that the Veteran was able to place weight on his left hand and wrist in order to reposition himself off the examination table, the examiner noted that the Veteran's disabilities impact his ability to grip and grasp.  Moreover, the April 2015 examiner noted that the Veteran's right shoulder disability impacted his ability to perform sedentary work.  

Thus, in light of the Veteran's competent and credible statements regarding his limited ability to lift, push, carry, and grasp items, the Board finds that the Veteran's service-connected disabilities of the upper extremities impact his ability to perform work.  Given the competent medical evidence indicating that the Veteran's service-connected disabilities impact his ability to work, the Board finds that the evidence of record shows that he is entitled to an award of a TDIU, effective November 19, 2012.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, entitlement to TDIU is warranted. 
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for service-connected right shoulder disability is denied. 

Effective November 19, 2012, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


